AP-77,051
                                                                             COURT OF CRIMINAL APPEALS
                                                                                              AUSTIN, TEXAS
                                                                             Transmitted 5/12/2015 3:18:46 PM
  May 12, 2015                                                                 Accepted 5/12/2015 3:21:45 PM
                                       No. AP-77,051                                           ABEL ACOSTA
                                                                                                       CLERK

                                             In the
                             Texas Court of Criminal Appeals
                                           at Austin

                                  

                                        No. 0475122
                                   In the 228th District Court
                                     Harris County, Texas

                                  

                         WARREN DARRELL RIVERS
                                            Appellant
                                              V.
                             THE STATE OF TEXAS
                                            Appellee

                                  

    APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
         WITHIN WHICH TO FILE APPELLATE BRIEF

                                  

TO THE HONORABLE COURT OF APPEALS:

       APPELLANT, pursuant to TEX. R. APP. P. 10.1, 10.5(b) and 38.6(d), moves for an

extension of time within which to file its appellate brief. In support of its motion, appellant

submits the following:

       1.     Appellant was charged with capital murder.
       2.     A jury convicted appellant of the charged offense. In accordance with the
              jury’s answers to the special issues, the court sentenced appellant to death on
              November 18, 2014.
       3.     Notice of appeal was filed on November 18, 2014.
       4.     Appellant’s brief is due on May 18, 2015.
5.    Appellant seeks an extension to file his brief until November 18, 2014.

6.    The following facts are relied upon to show good cause for the requested
      extension:

      a. The record in this case is voluminous, consisting of 32 volumes and many
         exhibits.

      b. Appellant’s motion is not for purposes of delay, but so that justice may be
         done.

WHEREFORE, the State prays that this Court will grant the requested extension.



                                         Respectfully submitted,

                                         /s/PATRICK MCCANN
                                         PATRICK MCCANN
                                         SBN 00792680
                                         MANDY MILLER
                                         SPN 24055561
                                         Attorneys for appellant
                                         909 Texas Ave., Ste. 205
                                         Houston, TX 77022
                                         PHONE (713) 223-3805
                                         FAX (281) 667-3352
                                         writlawyer@justice.com
                                         mandy@mandymillerlegal.com




                                     2
                              CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing instrument has been delivered via

electronic mail to the following address:

Alan Curry
curry_alan@dao.hctx.net
                                                /s/PATRICK MCCANN
                                                PATRICK MCCANN
                                                SBN 00792680
                                                MANDY MILLER
                                                SPN 24055561
                                                Attorneys for appellant
                                                909 Texas Ave., Ste. 205
                                                Houston, TX 77022
                                                PHONE (713) 223-3805
                                                FAX (281) 667-3352
                                                writlawyer@justice.com
                                                mandy@mandymillerlegal.com




                                            3